UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07678 American Municipal Income Portfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) (800) 677-3863 (Registrant's telephone number, including area code) Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedules of Investments. Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio November 30, 2007 Principal Market Description of Security Amount Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities — 148.9% Alabama — 0.8% Camden Industrial Development Board, Weyerhaeuser, (AMT), 6.38%, 12/1/24 $ 650,000 $ 687,921 Arizona — 10.9% Gilbert Industrial Development Authority, S.W. Student Services, (Prerefunded 2/1/09 @ 102), 5.85%, 2/1/19 (b) 1,300,000 1,361,750 Maricopa County Industrial Development Authority, Health Facilities Revenue, Refunding - Catholic Healthcare West, 5.25%, 7/1/32 2,000,000 2,031,520 Pima County Industrial Development Authority, Education Revenue, American Charter Schools, 5.50%, 7/1/26 780,000 763,090 Pima County United School District, (FGIC), 8.38%, 7/1/13 2,450,000 3,063,847 Salt Verde Financial, 5.00%, 12/1/37 2,000,000 1,916,140 9,136,347 California — 9.5% Pollution Control Financing Authority, Solid Waste Revenue, Waste Management Incorporated Project, Series A-2 (AMT), 5.40%, 4/1/25 1,000,000 994,360 Pollution Control Financing Authority, Solid Waste Revenue, Waste Management Incorporated Project, Series B (AMT), 5.00%, 7/1/27 500,000 467,665 State Communities Development Authority Revenue, Henry Mayo Newhall Memorial Hospital (CMI), 5.00%, 10/1/27 500,000 502,670 State General Obligation, 4.50%, 3/1/30 4,870,000 4,620,169 State of California, 5.00%, 11/1/27 1,250,000 1,278,412 Ventura County California Area Housing Authority, Multifamily Revenue, (AMBAC) (AMT), 5.00%, 12/1/22 100,000 100,576 7,963,852 Colorado — 15.8% Douglas County School District Number Re-1 Douglas & Elbert Counties, 5.00%, 12/15/18 1,500,000 1,651,110 Educational and Cultural Facilities Authority, The Classical Academy, (Prerefunded 12/1/11 @ 100), 7.25%, 12/1/30 (b) 2,000,000 2,293,160 Health Facilities Authority, Volunteers of America Care, 5.00%, 7/1/15 280,000 270,052 5.25%, 7/1/27 1,000,000 913,140 Northwest Parkway Public Highway Authority, Zero Coupon Bond, (AMBAC), (Prerefunded 6/15/11 @ 33.455), 3.61%,6/15/29 (b) (c) 5,000,000 1,473,650 State Health Facilities Authority, 5.90%, 10/1/27 650,000 676,500 State Health Facilities Authority, Covenant Retirement Community, 6.13%, 12/1/33 1,000,000 1,042,210 State Health Facilities Authority, Evangelical Lutheran, 5.00%, 6/1/29 1,000,000 989,610 State Housing and Financial Authority, Multifamily Housing Project, Class II, (AMT), 5.70%, 10/1/42 2,745,000 2,796,386 State Housing and Financial Authority, Solid Waste Revenue, Waste Management Incorporated Project, (AMT), 5.70%, 7/1/18 1,000,000 1,061,680 Water Reserve and Power Development Authority, Clean Water Revenue, 5.90%, 9/1/16 25,000 25,175 13,192,673 Florida — 5.1% Palm Beach County, Health Facilities, ACTS Retirement - Lifecomm, 4.50%, 11/15/36 2,120,000 1,801,046 Palm Beach County Facilities Authority, Abbey Delray South, 5.45%, 10/1/15 1,100,000 1,127,500 Palm Beach County Health Facilities Authority, Waterford Project, 5.88%, 11/15/37 1,300,000 1,298,141 4,226,687 Georgia — 3.2% Cartersville Development Authority, Anheuser Busch Project (AMT), 5.50%, 3/1/44 2,000,000 2,004,780 Fulton County Development Authority, Maxon Atlantic Station, (AMT), 5.13%, 3/1/26 700,000 692,643 2,697,423 2007 Quarterly Report 1 American Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio (continued) Principal Market Description of Security Amount Value (a) Illinois — 2.6% Health Facility Authority, Lutheran General Hospital, 7.00%, 4/1/08 $ 280,000 $ 282,839 7.00%, 4/1/14 500,000 576,180 State Financial Authority, Clare at Water Tower Project, 6.00%, 5/15/25 650,000 652,113 State Financial Authority, Landing at Plymouth Place Project, 6.00%, 5/15/37 700,000 686,238 2,197,370 Indiana — 3.6% Health Facility Authority, Columbus Hospital, (FSA), 7.00%, 8/15/15 2,670,000 3,050,902 Iowa — 5.8% Finance Authority, Friendship Haven Project, Series A, 6.13%, 11/15/32 800,000 801,224 Sheldon Health Care Facilities, Northwest Iowa Health Center Project, 6.15%, 3/1/16 1,000,000 1,001,690 State Higher Education Loan Authority, Simpson College, 5.00%, 12/1/27 430,000 410,130 5.10%, 12/1/35 290,000 273,131 State Higher Education Loan Authority, Wartburg College, 5.05%, 10/1/24 1,555,000 1,525,859 State Higher Education Loan Authority, Wartburg College, (ACA), (Prerefunded 10/1/12 @ 100), 5.50%, 10/1/33 (b) 750,000 820,703 4,832,737 Louisiana — 1.1% Rapides Financial Authority Revenue, Cleco Power LLC Project, (AMBAC), (AMT), 4.70%, 11/1/36 1,000,000 947,620 Massachusetts — 3.4% Boston Industrial Development Financing Authority, Crosstown Center Project (AMT), 6.50%, 9/1/35 490,000 491,392 State Development Financing Agency Revenue, Adventcare Project, 6.75%, 10/15/37 650,000 630,480 State Development Financing Agency Revenue, Education Facility Academy Pacific Rim A (ACA), 5.13%, 6/1/31 1,825,000 1,719,278 2,841,150 Minnesota — 10.2% Cuyuna Range Hospital District, Health Facility Authority Revenue 5.00%, 6/1/29 1,000,000 887,810 5.50%, 6/1/35 1,000,000 917,990 Glencoe Health Care Facilities, Glencoe Regional Health Services, (Prerefunded 4/1/11 @ 101), 7.50%, 4/1/31 (b) 900,000 1,014,912 Maplewood Multifamily Revenue, Carefree Cottages II, (AMT) (FNMA), 4.80%, 4/15/34 1,000,000 1,003,000 Marshall Health Care Facility, Weiner Medical Center, 6.00%, 11/1/28 500,000 520,905 Minneapolis Health Care System, Allina Health System, (Prerefunded 11/15/12 @ 100), 6.00%, 11/15/23 (b) 565,000 633,144 St. Paul Housing and Redevelopment Hospital Authority, Health East Project, 5.00%, 11/15/17 1,400,000 1,379,476 State Agricultural & Economic Development Board, Health Care System, 6.38%, 11/15/29 30,000 31,566 Stillwater Health Care Revenue, Health System Obligation Group, Prairie State Project, 5.00%, 6/1/35 1,550,000 1,507,112 Worthington Housing Authority, Meadows Worthington Project, 5.25%, 11/1/28 675,000 615,087 8,511,002 Missouri — 4.8% North Central Missouri Regional Water System Revenue, 5.00%, 1/1/37 1,000,000 970,130 State Joint Municipal Electric Utility Commission, (AMBAC), 5.00%, 1/1/42 3,000,000 3,079,200 4,049,330 Montana — 1.8% Forsyth Pollution Control, Northwestern Corporation (AMBAC), 4.65%, 8/1/23 1,500,000 1,494,285 2007 Quarterly Report 2 American Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio (continued) Principal Market Description of Security Amount Value (a) Nevada — 0.5% State Department of Business and Industry, Las Ventanas Retirement Project, 6.00%, 11/15/14 $ 250,000 $ 208,867 6.75%, 11/15/23 250,000 206,667 415,534 New Hampshire — 0.7% Health and Education Facility Authority, Speare Memorial Hospital, 5.88%, 7/1/34 600,000 606,912 New Mexico — 1.8% Mortgage Finance Authority (FHA) (FMHA) (VA), 6.88%, 1/1/25 575,000 590,945 Mortgage Finance Authority (FNMA) (GNMA), 6.50%, 7/1/25 435,000 445,675 6.75%, 7/1/25 440,000 451,735 1,488,355 North Carolina — 1.6% State Commission Medical Care Health Care Facilities, Refunding and Improvements - Upper Valley Medical Center, Pennybyrn at Maryfield, 6.00%, 10/1/23 1,300,000 1,313,624 Ohio — 4.4% Miami County Hospital Facilities, 5.25%, 5/15/26 1,000,000 992,970 Richland County Hospital Facilities, (Prefunded 11/15/10 @ 101), Medcentral Health System, 6.13%, 11/15/16 (b) 670,000 729,597 6.38%, 11/15/30 (b) 665,000 728,800 Richland County Hospital Facilities, Medcentral Health System, 6.13%, 11/15/16 330,000 349,183 6.38%, 11/15/30 335,000 351,727 Toledo - Lucas County Port Authority, Crocker Park Public Improvement Project, 5.25%, 12/1/23 500,000 505,205 3,657,482 Oklahoma — 1.2% Norman Regional Hospital Authority, 5.38%, 9/1/29 1,000,000 995,470 Oregon — 4.9% County of Washington, Refunding, 4.00%, 12/1/10 3,500,000 3,577,840 Gilliam County Waste Management, (AMT), 5.25%, 7/1/29 500,000 480,630 4,058,470 Pennsylvania — 2.4% Chartiers Valley Industrial and Commercial Development Authority, Friendship Village South, 5.75%, 8/15/20 1,000,000 1,015,400 Montgomery County Industrial Development Authority, Whitemarsh Continuing Care, 6.25%, 2/1/35 1,000,000 1,010,810 2,026,210 Puerto Rico — 11.7% Commonwealth of Puerto Rico, Improvement, Series A, 5.00%, 7/1/28 4,000,000 3,984,560 Puerto Rico Electric Power Authority (CIFG), 4.25%, 7/1/27 1,500,000 1,436,010 Puerto Rico Electric Power Authority (MBIA), 5.25%, 7/1/29 4,000,000 4,393,840 9,814,410 South Carolina — 4.5% Educational Facilities Authority, Wofford College, 4.50%, 4/1/30 750,000 701,760 Environmental Improvement Revenue, Georgetown County, International Paper (AMT), 5.55%, 12/1/29 650,000 631,202 State Jobs Economic Development Authority, Hospital Facility, Palmetto Health 6.13%, 8/1/23 250,000 264,095 6.38%, 8/1/34, (Prerefunded 8/1/13 @ 100) (b) 40,000 45,843 State Public Service Authority, Santee Cooper (MBIA), 5.00%, 1/1/30 2,000,000 2,087,760 3,730,660 South Dakota — 5.7% Deadwood, Certificates of Participation (ACA), 5.00%, 11/1/20 1,000,000 998,070 Sioux Falls Health Facilities, Dow Rummel Village Project (Prerefunded 11/15/12 @ 100), 6.63%, 11/15/23 (b) 620,000 711,431 2007 Quarterly Report 3 American Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio (continued) Principal Amount/ Market Description of Security Shares Value (a) State Economic Development Finance Authority, Pooled Loan Program, Davis Family (AMT), 6.00%, 4/1/29 $ 1,000,000 $ 1,004,600 State Economic Development Finance Authority, Pooled Loan Program, McEleeg (AMT), 5.95%, 4/1/24 2,000,000 2,019,960 4,734,061 Tennessee — 3.3% Johnson City Health and Education Facilities, Mountain States Health (Prerefunded 7/1/12 @ 103), 7.50%, 7/1/33 (b) 1,000,000 1,134,040 Shelby County Health, Education and Housing Facilities, Methodist Healthcare (Prerefunded 9/1/12 @ 100), 6.50%, 9/1/21 (b) 240,000 273,626 Shelby County Health, Education and Housing Facilities, Methodist Healthcare (Prerefunded 9/1/12 @ 100), 6.50%, 9/1/21 (b) 410,000 467,445 Sullivan County Health, Education and Housing Facilities, Wellmont Health System Project (Prerefunded 9/1/12 @ 101), 6.25%, 9/1/32 (b) 750,000 844,845 2,719,956 Texas — 18.9% Abilene Health Facility Development Revenue, Sears Methodist Retirement, 5.88%, 11/15/18 1,150,000 1,158,786 6.00%, 11/15/29 500,000 496,965 Cypress-Fairbanks Independent School District (PFS), 4.50%, 2/15/28 3,000,000 2,968,410 Grand Prairie Independent School District (PSF), 5.85%, 2/15/26 40,000 42,538 Houston Health Facilities Development Revenue, Retirement Facility, Buckingham Senior Living (Prerefunded 2/15/14 @ 101), 7.00%, 2/15/26 (b) 1,500,000 1,797,090 Lufkin Health Facilities Development, Corporate Revenue, Memorial Health Systems-East Texas 5.50%, 2/15/32 850,000 848,793 5.50%, 2/15/37 1,000,000 991,290 Tarrant County Cultural Education, Northwest Senior Housing, Edgemere Project, 6.00%, 11/15/26 600,000 603,696 Travis County Health Facilities Development Authority, Retirement Facility, Querencia Barton Creek New Project, 5.50%, 11/15/25 200,000 190,146 5.65%, 11/15/35 500,000 473,815 Tyler Health Facility, Mother Frances Hospital, 5.00%, 7/1/37 1,100,000 1,035,309 Victoria Independent School District (PSF), 5.00%, 2/15/32 5,000,000 5,209,400 15,816,238 Virginia — 6.4% Higher Education Financing Program, Virginia College Building Authority, 5.00%, 9/1/11 5,000,000 5,313,800 Washington — 1.1% Skagit County Public Hospital District, 6.00%, 12/1/23 900,000 940,014 Wyoming — 1.2% Sweetwater County Solid Waste Disposal Revenue - FMC Corporation Project (AMT), 5.60%, 12/1/35 1,000,000 977,480 Total Municipal Long-Term Securities (cost: $122,744,881) 124,437,975 Short-Term Investments — 1.3% Affiliated Money Market Funds (d) -1.2% First American Prime Obligations Fund, Class Z 387,756 387,756 First American Tax Free Obligations Fund, Class Z 571,746 571,746 959,502 U.S. Treasury Obligation (e) — 0.1% U.S. Treasury Bill, 3.15%, 2/21/08 $ 80,000 $ 79,426 Total Short-Term Investments (cost: $1,038,928) 1,038,928 2007 Quarterly Report 4 American Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio (continued) Market Value (a) Total Investments in Securities (f) — 150.2% (cost: $123,783,809) $ 125,476,903 Preferred Shares at Liquidation Value — (52.1)% (43,500,000 ) Other Assets and Liabilities, Net — 1.9% 1,575,832 Total Net Assets — 100.0% $ 83,552,735 Notes to Schedule of Investments: (a) Debt obligations exceeding 60 days to maturity are valued by an independent pricing service that has been approved by the fund’s board of directors. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the securities are purchased or sold. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value. Exchange listed futures are priced at their last sale price on the exchange on which they are principally traded, as determined by FAF Advisors, on the day the valuation is made. If there were no sales on that day, futures will be valued at the last reported bid price. Security valuations are performed once a week and at the end of each month. As of November 30, 2007, the fund had no fair valued securities. (b) Prerefunded issues are backed by U.S. government obligations. Crossover refunded issues are backed by the credit of the refunding issuer. In both cases, the bonds mature at the date and price indicated. (c) For zero-coupon investments, the interest rate shown is the effective yield as of November 30, 2007. (d) Investment in affiliated security. This money market fund is advised by FAF Advisors, Inc., which also serves as advisor for the fund. (e) Security has been deposited as initial margin on open futures contracts. Yield shown is effective yield as of November 30, 2007. (f) On November 30, 2007, the cost of investments in securities for federal income tax purposes was $123,783,809. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost were as follows: Gross unrealized appreciation $ 3,489,555 Gross unrealized depreciation $ (1,796,461 ) Net unrealized appreciation $ 1,693,094 ACA —American Capital Access AMBAC —American Municipal Bond Assurance Company AMT —Alternative Minimum Tax. As of November 30, 2007, the aggregate market value of securities subject to the AMT is $16,361,895 which represents 19.6% of net assets applicable to common shares. CIFG —CDC IXIS Financial Guaranty CMI —California Mortgage Insurance Program FGIC —Financial Guaranty Insurance Corporation FHA —Federal Housing Authority FMHA —Farmers Home Administration FNMA —Federal National Mortgage Association FSA —Financial Security Assurance GNMA —Government National Mortgage Association MBIA —Municipal Bond Insurance Association PSF —Permanent School Fund VA —Veterans Administration 2007 Quarterly Report 5 American Municipal Income Portfolio Schedule ofINVESTMENTS(unaudited) American Municipal Income Portfolio (concluded) Schedule of Open Futures Contracts Description Number of Contracts Sold Notional Contract Value Settlement Month Unrealized Depreciation U.S. Treasury 10 Year Note Futures 40 $ (4,556,876 ) December 2007 $ (55,651 ) 2007 Quarterly Report 6 American Municipal Income Portfolio Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 - Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. American Municipal Income Portfolio Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date: January 17, 2008
